Order entered September 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01046-CV

                      IN RE EDUARDO TORRES-MEDINA, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-54782-2012

                                          ORDER
         Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Mark Rusch, Judge of the 401st Judicial

District Court, Collin County, Texas, to VACATE his July 18, 2014 Final Decree of Divorce

and his July 18, 2014 Income Withholding Order. Should the trial judge fail to comply with this

order, the writ will issue. We ORDER the trial judge to file with this Court, within thirty (30)

days of the date of this order, a certified copy of his order(s) issued in compliance with this

order.   We ORDER that relator Eduardo Torres-Medina recover his costs of this original

proceeding from real party in interest Idania Lizbeth Sanchez-Navarro Suarez.


                                                     /s/   DAVID EVANS
                                                           JUSTICE